DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 7-10 and 12-15, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 10/29/2021, is hereby withdrawn and claims 7-10 and 12-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed because the prior art does not teach or suggest a build material management system comprising a color sensor configured to measuring a color of powdered build material while the powdered build material is being transported through the hose; and a controller connected to the color sensor, the controller configured to receive a signal generated at the color sensor that is indicative of the color of the powdered build material that is flowing through the hose, the controller configured to operate the valve of the build material transportation system, based on a comparison of this received signal with a color parameter value, so as to route the ongoing flow of powdered build material through the hose to one or the other of the first and second storage tanks to sort the powdered build material on the fly as it is being extracted from the collection source. 
The closest prior art, FERRAR (US 20210162509), teaches storage tanks (multiple delivery and storage containers; paras. 0072-73, 0075), build material transportation system comprising hose (pipes 10 or powder transport conduits; Fig. 2, paras. 0070-73), color sensor 4-6 (paras. 0017-21, 0023, 0028, 0029, 0032, 0034, 0035, 0048-51, 0053, 0072-73) and controller 7 (Figs. 1-3).  However, FERRAR does not explicitly teach a valve operated based on color sensor readings, which routes to one or the other storage tank.
Additionally, while KRITCHMAN (US 20100140852) teaches storage tanks 88 and 98 (Fig. 2), build material transportation system comprising hoses 90 and arrows (Fig. 2), color meter 106 (Fig. 2) and controller 82 (Fig. 2), KRITCHMAN does not teach a controller configured to receive a signal generated at the color sensor that is indicative of the color of the powdered build material that is flowing through the hose, the controller configured to operate the valve of the build material transportation system, based on a comparison of this received signal with a color parameter value, so as to route the ongoing flow of powdered build material through the hose to one or the other of the first and second storage tanks to sort the powdered build material on the fly as it is being extracted from the collection source.  Instead, the color meter 106 of KRITCHMAN is attached to a container 98 that receives build material from reservoirs 88.  If the color of the desired mix in the container is off, the controller 82 uses color data from inside the container 98 to recalculate additional material that should be added from the reservoirs 88 to the container 98 (paras. 0107-0108).  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 and 12-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743